Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a non-Final office action on merit.  Claims 2, 10, 12-13 were previously canceled. Claims 1, 3-9, 11, 14-16, after amendment, are presently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/18, 4/9/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Invocation of 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first setting unit, a second setting unit in claims 1, 6-9, a display unit in claim 3, a detection unit in claim 15, and a determination unit in claim 16 being configured to.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 


Claims 1, 3-5, 8-9, 11, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0016671 A1, Adachi et al. (hereinafter Adachi).


As to claim 1, Adachi discloses an information processing apparatus comprising
a computer executing instructions that, when executed by the computer, cause the computer to function as: 
a first setting unit configured to set, in an image, a detection line for detecting a subject that passes through the detection line, based on user instruction for designating the detection line in the image (Fig 1; pars 0006, 0008, 0012-0016, setting a detection area for detecting that an object has passed through the detection area or a detection line; pars 0030, 0044, 0050-0051, such detection being operated by a user through a GUI); and
a second setting unit configured to set, in the image, a detection region for detecting the subject, based on a position of the detection line in the image (Fig 4-6; pars 0013-0016, 0050, 0057, 0075, setting detection area for an object at different positions/detection line in an image),
wherein the detection region is set by the second setting unit in the image such that the detection region includes the detection line and such that a length of the detection region in a direction along the detection line is longer than a length of the detection line (Figs 4-6; pars 0013-0016, 0050, 0057, 0075, detection line being set within the range of detection window (e.g. detection region), or included in a detection area). Note that 

2. (Canceled)

As to claim 3, Adachi discloses the information processing apparatus according to Claim 1, wherein the instructions cause the computer to function as: display control unit  configured to cause a display unit to display the image (Fig 1, display device), wherein the detection line setting unit receives a designation of the detection line in the image displayed by the display control means and obtains the setting information of the detection line (Figs 6A-6B; pars 0008-0009, 0013, 0023, 0027, 0043-0046).  

As to claim 4, Adachi discloses the information processing apparatus according to Claim 1, wherein the detection region set by the second setting unit is a rectangular region setting unit sets a region (Figs 2-4: 403, a detection region; pars 0077-0079). 

As to claim 5, Adachi as modified discloses the information processing apparatus according to Claim 1, wherein the length of the detection region in the direction along the detection line is obtained by adding a predetermined margin to the length of the detection line (Fig 4, 6, also see rejection in claim 1, the martin to assure the object being within the detection area).  

As to claim 8, Adachi as modified discloses the information processing apparatus according to Claim 4, wherein the second setting unit sets the length of the detection region in the direction along the detection line based on a size of the subject (Fig 4).  

As to claim 9, Adachi as modified discloses the information processing apparatus according to Claim 8, wherein the second setting unit sets the detection region which has a length corresponding to at least a size of the subject on an upper end side of the detection line (Fig 4).  

10. (Canceled)

As to claim 11, it is a method claim necessitated by claim 1. Rejection of claim 1 is therefore incorporated herein.

12-13. (Canceled)

As to claim 14, it recites a non-transitory computer readable medium storing a program executed to perform functions and features of claim 1. Rejection of claim 1 is therefore incorporated herein.

As to claim 15, Adachi discloses the information processing apparatus according to claim 1, wherein the instructions further cause the computer to function as: a detection .  


Claims 6-7, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi in view of US 2013/0148848 A1, Lee et al. (hereinafter Lee).


As to claim 6, Adachi as modified discloses the information processing apparatus according to Claim 4, but does not expressly teach the second setting unit sets a width of the detection region in a direction orthogonal to the detection line based on a moving speed of the subject. 
Lee, in the same or similar field of endeavor, further teaches setting a detection area in which a length of the detection region in a direction orthogonal to the detection line being based on a moving speed of the subject (Figs 2, 3A-3B, 7, 9; pars 009, 0013, 0033, 0037, 0049, counting the objects with the speed and direction information contained in the motion vectors; utilize the object depth to measure moving state of the object).  Therefore, consider Adachi and Lee’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Lee’s teachings in Adachi for detecting a moving object passing through a detection line in a detection region in consideration of the motion speed of the object.

As to claim 7, Adachi as modified discloses the information processing apparatus according to Claim 6, wherein the second setting unit sets the width of the detection region in a direction orthogonal to the detection line, such that the numbers of times the 

As to claim 16, Adachi as modified discloses the information processing apparatus according to claim 1, wherein the instructions further cause the computer to function as: a determination unit configured to determine whether the subject detected from the detection region in an image has passed the detection line (Adachi: Fig 4; Lee: Fig 7).


Response to Arguments
Applicant’s arguments on merit rejection are fully considered but they are not persuasive. It is noted that amended independent claims merely rephrase the intended use for a detection line. Cited reference (Adachi) still reads on the claimed limitation.
35 USC 112(b) rejection for claims 6-7 have been withdrawn in light of claim amendments. 
Applicant is encouraged to further clarify and distinguish claimed invention from prior art of record. 


Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661